Citation Nr: 0608309	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  93-19 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an initial evaluation, in excess of 10 
percent, for a gastrointestinal disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from October 1966 to 
November 1969 and from January 1970 to October 1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1991 rating decision by 
Department of Veterans Affairs (VA) Reno, Nevada Regional 
Office, which denied the veteran entitlement to service 
connection for a stomach condition. During the course of the 
appeal the veteran relocated to Wyoming, and his claims file 
has been transferred to the jurisdiction of the Cheyenne, 
Wyoming Regional Office (RO).

In August 1993, the veteran appeared at the Los Angeles, 
California Regional Office and offered testimony in support 
of his claim before the undersigned.  A transcript of that 
testimony has been associated with the veteran's claims file.

This case was previously before the Board and, in May 1994 
and in November 1996 it was remanded for further development.  
The Board in a decision dated in June 2003 granted the 
veteran secondary service connection for a gastrointestinal 
disorder.  This grant of service connection was effectuated 
by a July 2003 RO rating decision, which rated this disorder 
as 10 percent disabling, effective from November 1990.   

The Board remanded this case to the RO in February 2005, 
noting that the veteran had not been furnished a statement of 
the case following his filing of a notice of disagreement to 
the RO's August 2004 rating decision, which denied service 
connection for bilateral hearing loss and a rating in excess 
of 10 percent for the veteran's service-connected 
hemorrhoids.  A statement of the case was thereafter prepared 
on these issues and provided to the veteran and his 
representative.  A timely appeal subsequent to the statement 
of the case has not been received.  Thus, these issues will 
not be addressed in this decision.   

As indicated above, in February 2005, the case was remanded 
to the RO, in pertinent part, for further development of the 
issue currently in appellate status.  The case has since been 
returned to the Board and is now ready for appellate review.

FINDING OF FACT

The veteran's service-connected GERD is manifested by 
complaints of stomach pain, cramping, bloating, constipation, 
and diarrhea and objective evidence of abdominal tenderness 
without persistent dysphagia or objective evidence of 
considerable impairment of health.


CONCLUSION OF LAW

The criteria for an initial rating, in excess of 10 percent 
for a gastrointestinal disorder have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.21, 4.114, Diagnostic Code 7346 (2005); 38 C.F.R. § 4.114, 
Diagnostic Code 7346 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The new notification provisions specifically require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. § 3.159(b) (2004).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
 
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.   
 
With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506.  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Since 
the claim of an increased rating is being denied, no 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran.
      
The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided a copy 
of the rating decision noted above, an October 1992 statement 
of the case and a supplemental statement of the case, 
following the grant of service connection in July 2005.  
These documents, collectively, provide notice of the law and 
governing regulations, as well as the reasons for the 
determination made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  

Further, in a March 2005 letter, the RO specifically informed 
the veteran of the information and evidence needed from him 
to substantiate his claim, evidence already submitted and/or 
obtained in his behalf, as well as the evidence VA would 
attempt to obtain.  

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claim.  Most notably VA treatment records and reports of 
comprehensive VA examinations provided to him since service 
have been obtained and associated with his claims file.  
There is no identified evidence that has not been accounted 
for and the veteran's representative has been given the 
opportunity to submit written argument.  The Board notes that 
the March 2005 VCAA letter was mailed to the veteran 
subsequent to the appealed rating decision in violation of 
the VCAA and the veteran was not specifically informed to 
furnish copies of any pertinent evidence in his possession 
pertinent to his claims not previously submitted as required 
by 38 C.F.R. § 3.159.  

The Board, however, finds that in the instant case the 
veteran has not been prejudiced by this defect.  In this 
regard, the Board notes the veteran was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to his case and ample opportunity to submit and/or 
identify such evidence.  No additional evidence appears 
forthcoming.  Therefore, under the circumstances, the Board 
finds that any error in the chronological implementation of 
the VCAA is deemed to be harmless error.  VA has satisfied 
both its duty to notify and assist the veteran in this case 
and adjudication of this appeal at this juncture poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).


Factual Background.

The veteran was afforded an upper gastrointestinal (GI) 
series on his initial post service VA examination in February 
1972. This study was interpreted by his examiner as being 
negative for any pathological findings.

Between December 1988 and November 1989, the veteran was 
evaluated and treated at a VA outpatient treatment clinic for 
complaints of stomach problems.  The veteran reported that he 
suffered from bloating and daily nausea without vomiting or 
weight loss.  He was diagnostically assessed in November 1989 
as having chronic abdominal discomfort with a history of 
duodenal spasticity. 

The veteran was hospitalized by VA beginning in November 1990 
for a nasal obstruction.  A review of his symptoms on 
admission recorded that the veteran was negative for 
heartburn or melena and negative otherwise.

When examined by VA in May 1991, the veteran reported that 
since 1967 he has felt full while eating, sooner than 
expected.  He said that over the years it has gradually 
gotten worse.  It was noted that his weight had remained 
stable.  On physical examination, the abdomen was benign.  
Extremities were normal.  It was noted that the veteran had a 
recent upper GI x-ray, which was normal. The examiner stated 
that the veteran developed G.I. symptoms in the service that 
have continued.  He further stated that the veteran's 
symptoms were mild in intensity and most likely a functional 
illness.

At his hearing in August 1993, the veteran testified that he 
has had a history of GI bleeding and takes Maalox to control 
his symptoms.

The veteran was afforded a VA GI examination in January 1995 
for complaints of epigastrial burning especially after meals 
and at bedtime, as well as, reflux of gastric content after 
meals.  The veteran was also noted to complain of 
constipation abdominal gas, and diarrhea.  He reported that 
his epigastrial pain is relieved by Maalox, Mylanta, and/or 
Tagamet.  It was noted that the veteran's current weight was 
162 pounds and that his maximum weight in the past year was 
157 pounds.  The examiner noted that the veteran was not 
anemic, did not suffer from periodic vomiting, and had no 
recurrent hematemesis or melena.  A physical examination 
noted that the abdomen was benign and negative for 
hepatosplenomegaly.  Following a review of the veteran's past 
diagnostic studies, gastroesophageal reflux disease (GERD) 
and functional bowel disease were diagnosed.

On a VA examination in February 1995, the veteran reported 
that he had a poor appetite, bouts of constipation, stomach 
pain, and constant bloating and belching. The veteran denied 
a history of anemia, recurrent hematemesis, and melena.  He 
reported that he does not vomit but is frequently nauseated.  
He described pain located in the right upper quadrant, which 
he stated was a burning sensation that radiates to the upper 
quadrant of the abdomen.  On physical examination, the 
veteran's abdomen was flat, soft and nondistended.  There was 
tenderness over the duodenal area.  There were positive bowel 
sounds in all quadrants and no organomegaly was noted.  The 
veteran's current weight was 159 ponds and his maximum weight 
in the past year was noted as 167 pounds.  The examiner 
stated that the veteran's weight loss was secondary to poor 
diet by history.

The veteran presented to a VA outpatient treatment clinic in 
November 1996 with complaints of stomach cramps for four 
days.  He said that he awoke with pain in the mid upper 
abdominal and that cramps, relieved with Zantac, occur 
regularly.  On examination, the abdomen was soft with normal 
bowel sounds.  There were no masses.  Tenderness was noted in 
the right upper quadrant.  An UGI series was normal.   An 
abdominal ultrasound was interpreted to reveal no definite 
abnormality.  Right upper abdominal pain was diagnosed.

 In May 1997, the veteran was evaluated and treated for 
complaints of epigastric pain and burning.  He was noted on 
physical examination to have mild epigastric tenderness.
 
When examined by VA in December 1997, the examiner noted his 
review of the veteran's claims file and history of 
gastrointestinal upset.  The veteran informed his examiner 
that following his service that he was found to have a 
duodenal ulcer and has been on a number of medications, to 
include Zantac and Pepcid.  The veteran reported that he had 
various bowel problems, including small narrow stools, 
abdominal bloating, variable bowel habits, and intermittent 
cramping.  The examiner noted that when examined in 1995 by 
VA, an upper GI series showed a duodenal spasm.  He noted 
that another GI series showed no pathology and that a barium 
enema was normal.  He further stated that it was felt at the 
time that the veteran had GERD and some irritable bowel 
problems.  Physical examination revealed the abdomen to be 
soft with no tenderness or obvious organomegaly.   

In October 2001, the veteran was afforded an 
esophagogastroduodenoscopy (EGD), an ultrasound of the 
abdomen and a colonoscopy.  He was noted, prior to this 
procedure, to have a history of heartburn, chronic 
constipation, and occasional diarrhea.  The veteran EGD 
revealed a small hiatal hernia with no evidence of 
esophagitis or stricture.  The abdominal ultrasound revealed 
a mild dilation of the common bile duct, no cholelithiasis or 
focal hepatic mass and an unenlarged spleen.
The colonoscopy revealed scattered diverticulosis of the 
sigmoid colon and internal hemorrhoids.

When seen in November 2001, the abdomen was soft and 
nontender.  Bowel sounds were positive.  There were no 
masses, hepatosplenomegaly, or renal bruit. 

An August 2002 EGD was interpreted to reveal H. pylori 
gastritis.

When seen for a GI consult in November 2002, the vetera 
complained of post prandial abdominal pain and bloating, 
which is relieved by bowel movement. He reported also 
suffering from constipation and diarrhea.  He reported no 
vomiting or nausea.  The abdomen on physical examination was 
soft and nontender.  There was positive bowel sounds.  There 
were no masses, hepatosplenomegaly, or renal bruit.   

On a large and small intestines examination in November 2002, 
the veteran reported having constant nonradiating running-
type midepigastric discomfort that is not affected by eating 
or fasting, nor influenced by movement of his bowels and 
urination.  Associated symptoms were reported to include 
bloating, burping, belching, and nausea.  The veteran also 
reported recurring post prandial cramping left lower quadrant 
pain, that may be accompanied by abdominal bloating, which is 
resolved with successful movement of his bowels.  He denied 
having dizziness, diaphoresis, shortness of breath, easy 
fatigue, palpitations, and chest discomfort.  There was no 
dysphagia, cough, sore throat, hoarseness, odynophagia, 
vomiting, constipation, diarrhea, melena, hematochezia, and 
no weight loss.  On physical examination, the abdomen was 
nondistended with normal bowel sounds and soft with mild 
tenderness in the mid epigastric region.  There was no 
rebounding or guarding.  The examiner stated as a diagnostic 
impression that the veteran has a history of acid peptic 
disease including GERD and probable gastritis, which does not 
appear to be controlled with the his medication at the dose 
or the manner that he has taken it.  

An August 2003 EGD with biopsy was interpreted to reveal 
dysphagia of unclear etiology, a hiatal hernia, gastropathy, 
and no duodenal mass.  It was noted as a preoperative 
diagnoses that the veteran had dysphagia not explained by 
endoscopy, hiatal hernia, gastropathy, esophageal stricture 
or obvious esophageal inflammation.

A postoperative EGD consultation in August 2003 noted that 
the veteran continued to have abdominal pain, post prandial 
abdominal pain, and bloating, which gets relieved with bowel 
movement.  He has no vomiting but frequent nausea as well as 
constipation more than diarrhea.  The veteran also complained 
of GERD symptoms especially at night time.

The veteran presented for a review of systems to a VA primary 
care physician in April 2004.  The veteran was noted to be 
afflicted with very significant solid food dysphagia, 
associated with Helicobacter pylori serology, not resolving 
with multiple courses of usual antibiotic/proton pump 
inhibitor intervention.  It was further noted that the 
veteran had solid food dysphagia, which has been progressing 
over time.  On physical examination, the abdomen was soft and 
modestly tender in the epigastrium in the left lower quadrant 
without guarding, rebound, or concerning masses.  GERD in the 
setting of Helicobacter pylori serology, failing on 
antibiotic treatment, and evolving solid food dysphagia, as 
well, as diverticulosis and spastic colon currently relative 
quiescent were the pertinent diagnoses.

The veteran was afforded a VA digestive condition examination 
in April 2004.  The examiner noted his review of the 
veteran's claims file.    The veteran informed his examiner 
that he has abdominal pain every day, feels nauseated and 
bloated and always feels like vomiting.  He reported that he 
has acid and food regurgitating up and has burning in the 
epigastric area.  He reported left lower quadrant cramping, 
which is worse with eating.  He reported generally having 
constipation with a bowel movement of once per day.  On 
abdominal examination, the abdomen was soft with moderate 
tenderness in the epigastric area, as well as the left lower 
quadrant without guarding, rebound, or obvious masses noted.

A May 2004 EGD was interpreted to reveal a hiatal hernia and 
questionable extrinsic compression on gastric fundus.  A CT 
of the abdomen in June 2004 found no definite evidence of 
extrinsic mass at the level of the gastric fundus.

When seen in September 2004 by a VA primary care physician, a 
review of the veteran's systems noted no abdominal pain, 
nausea, vomiting, diarrhea, constipation, heartburn, or 
melena.  The abdomen on physical examination was soft and 
nontender.  There were good bowel sounds in all four 
quadrants.  No organomegaly was noted.   

The veteran was afforded a VA examination in August 2005.  
Following a review of his claims folder, his examiner noted 
that the veteran has documented problems with GERD and a 
hiatal hernia.  He noted that despite continued GERD medical 
management the veteran continues to complain of problems with 
abdominal pain in the midsternal area and to the neck.  He 
noted that this occurs daily and is associated with cramps 
worsened by eating.  He reported that the veteran notes 
occasional regurgitation of food and juices, mainly at night 
when lying down.  The veteran reported a chronic cough 
related to his regurgitation into his throat.  The veteran 
reported nausea but not vomiting.  It was also noted that the 
veteran had a weight loss from his previous maximum of 177 
pounds, losing 6 pounds in the last 3 months, which the 
veteran attributed to lack of appetite and his ongoing 
symptoms.  On physical examination, the abdomen was soft and 
nontender.  There was gas distension of his stomach with some 
tympany.  There was no hepatosplenomegaly or masses.  There 
was no guarding or rebound tenderness.  GERD with daily 
symptoms of regurgitation, abdominal pain, dyspepsia, and 
sternal pain radiating into the neck and shoulders.  Weight 
loss related to his ongoing chronic symptoms of GERD.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which represent, as far can be 
practically determined, the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, where 
the question for consideration involves the propriety of the 
initial evaluations assigned, such as here, evaluation of the 
medical evidence since the grant of service connection and 
consideration of the appropriateness of "staged ratings" is 
required. See Fenderson v. West, 12 Vet. App. 119 (1999). 

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2004).  Therefore, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.

The lay statements and testimony describing the symptoms of 
the veteran's disabilities are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  However, these 
statements must be considered with the clinical evidence of 
record and in conjunction with the pertinent rating criteria.
 
Disabilities involving the digestive system are evaluated 
under the regulatory criteria found at 38 C.F.R. §§ 4.110- 
4.114. The veteran's service-connected GERD is evaluated 
under the provisions of Diagnostic Code 7346, 38 C.F.R. § 
4.114, for hiatal hernia.

The Board notes that, effective July 2, 2001, the provisions 
of 38 C.F.R. § 4.112, were revised. See 66 Fed. Reg. 29,486- 
29,489 (2001). Where the law or regulation changes after the 
claim has been filed, but before the administrative or 
judicial process has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so. VAOGCPREC 7-2003. However, revised 
statutory or regulatory provisions may not be applied to any 
time period before the effective date of the change. See 38 
U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2004); 
VAOPGCPREC. 3-2000 (April 10, 2000); see also Rhodan v. West, 
12 Vet. App. 55, 57 (1998), vacated on other grounds by 251 
F.3d 166 (Fed. Cir. 1999).

The prior version of 38 C.F.R. § 4.112 essentially judged 
weight loss on a subjective basis whereas the amended version 
established a specific formula to indicate a weight loss. 38 
C.F.R. § 4.112 (2004). A review of the old and revised 
regulations reveals that the July 2001 changes did not alter 
the diagnostic criteria used to evaluate disabilities 
involving hiatal hernias.

In this case, as the issue of weight loss does not factor 
significantly into the specifics of this veteran's 
circumstances, the change in regulations makes no difference 
in how the veteran's case is adjudicated as the evidence of 
record does not establish any material weight loss by the 
veteran during the pendency of his appeal. Moreover, the RO 
has advised the veteran of the relevant changes and 
considered his claim under both the previous and revised 
applicable regulations. 

The veteran's service-connected GERD is currently evaluated 
as 10 percent disabling under the provisions of Diagnostic 
Code 7346.  Diagnostic Code 7346 provides a 10 percent 
evaluation when the evidence shows two or more of the 
symptoms for the 30 percent evaluation of less severity. A 30 
percent evaluation is warranted when there is persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health. A 60 
percent evaluation contemplates a level of impairment, which 
includes symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health. 38 
C.F.R. § 4.114, Diagnostic Code 7346.

With respect to weight loss, effective prior to and after 
July 2, 2001, weight loss remains a criterion for a 
disability rating higher than currently assigned for the 
veteran's stomach disorder under Diagnostic Code 7346.

Under the old regulations, effective prior to July 2, 2001, 
under 38 C.F.R. § 4.112, minor weight loss or greater weight 
losses of brief duration were not considered to be of 
importance. The revised version of section 4.112, effective 
July 2, 2001, adds definitions of "substantial weight loss, 
minor weight loss, inability to gain weight, and baseline 
weight" to be used in diagnostic codes found under section 
4.114. 

For purposes of evaluating conditions in § 4.114, the term 
"substantial weight loss" means a loss of greater than 20 
percent of the individual's baseline weight, sustained over 
three months or longer; and the term "minor weight loss" 
means a weight loss of 10 to 20 percent of the individual's 
baseline weight, sustained for three months or longer. The 
term "inability to gain weight" means that there has been 
substantial weight loss with inability to regain it despite 
appropriate therapy. "Baseline weight" means the average 
weight for the two-year period preceding onset of the 
disease.
38 C.F.R. § 4.112 (2004).

Here, the Board finds that the evidence supports no more than 
the currently assigned 10 percent rating for the veteran's 
GERD.  The veteran's GERD is manifested primarily by 
persistent complaints of stomach pain, cramping, bloating, 
constipation, and diarrhea and objective evidence of 
abdominal tenderness without persistent dysphagia (difficulty 
in swallowing).  To the extent that the veteran has pyrosis 
(heartburn) it has not been shown by the evidence in its 
entirety to be accompanied by substernal or arm or shoulder 
pain.  We acknowledge that on his most recent VA examination 
in August 2005, the veteran was noted to continue to complain 
of problems with abdominal pain in the midsternal area and to 
the neck.  However, the record in its entirety evidences that 
the veteran's complaints of pain prior to this examination 
were localized solely to the abdominal region and non-
radiating.  In fact when examined in November 2002, the 
veteran reported constant nonradiating epigastric discomfort.   

Furthermore, the objective medical evidence does not show 
that the veteran's symptoms attributable to his service-
connected GI disorder result in considerable impairment of 
the veteran's health as required for a 30 percent rating. The 
April 2005 VA examination noted that the veteran had weight 
loss related to his service-connected disorder.  However this 
loss (6 pounds in the last 3 months) was minor and his weight 
at that time was approximately 14 pounds greater than his 
weight as noted on VA examination in February 1995.  He 
regularly reports that his symptoms do not include vomiting 
and to some extent are controlled by medication. There is no 
showing that the veteran is to any large degree disabled by 
his symptoms. Thus, the Board finds that evidence supports a 
disability rating of 10 percent, and no more, for the 
veteran's GERD. 

The Board notes that the evidence of record does not indicate 
that the current disability level is significantly different 
from any other period during the veteran's appeal. Therefore 
there is no basis for considering staged ratings in this 
case. Fenderson v. West, 12 Vet. App 119 (1999).


ORDER

An initial evaluation, in excess of 10 percent, for a 
gastrointestinal disorder is denied.

____________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


